Opinion by
Ford, J.
At the trial one of the partners of the petitioner testified that the merchandise was purchased in November 1948 and shipped in April 1949,-, that between the time of the purchase and the entry of the merchandise, he had talked with a number of importers regarding the proper value of the involved, merchandise; that he was unable to find anyone who was paying more for the merchandise than petitioner had paid; that he did not hear of any higher prices, because prices were going down; and that he was not able to get prices direct from Shanghai until the latter part of 1949, at which time the price was 50 percent lower. On the record presented it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.